302 S.E.2d 657 (1983)
In the Matter of Tonya Renee RUMLEY and Gary Dean Rumley, Sherry Hutchens Dobzenski, Petitioner,
v.
Edward R. INMAN, Director of Alamance County Department of Social Services; Robin Peacock, Supervisor of Adoptions, Division of Social Services, North Carolina Department of Human Resources; Bobby Ray Rumley, and wife, Victoria Rumley, Respondents.
No. 8215SC658.
Court of Appeals of North Carolina.
May 17, 1983.
Loretta A. Cecil, Burlington, for petitioner-appellant.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Steven Mansfield Shaber, Raleigh, for respondent-appellee, Robin Peacock, Sup'r of Adoptions.
Vernon, Vernon, Wooten, Brown & Andrews by E. Lawson Brown, Jr., and T. Randall Sandifer, Burlington, for respondents-appellees, Bobby Ray Rumley and Victoria Rumley.
VAUGHN, Chief Judge.
This is an appeal from orders denying plaintiff's motion for an order requiring the opening of an adoption record.
The only exceptions brought forward are to the signing of the order. These exceptions only bring forward the question of whether the facts found and conclusions drawn support the judgment. Rule 10(a), Rules of Appellate Procedure. The questions of whether the findings of fact are supported by the evidence and whether the findings of fact support the conclusions of law are not presented. Furthermore, there is no exception to the failure of the court to make the positive findings that would have been essential to an order granting the relief sought. For example, there must be a finding of fact that the information sought to be revealed is necessary for the best interest of the child or the public before an order can be entered requiring disclosure of the information. In re Spinks, 32 N.C.App. 422, 232 S.E.2d 479 (1977). The order contains no such finding.
Affirmed.
HEDRICK and ARNOLD, JJ., concur.